TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00454-CV



                                    R. D. and S. C., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee



      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
        NO. 2015-0550, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               R.D. and S.C. appeal from the trial court’s order terminating their parental rights to

their three children: K.F.D., K.H.D., and K.R.D. The jury found that appellants committed acts and

omissions justifying termination of their parental rights. See Tex. Fam. Code § 161.001(b)(1)(D),

(E), (O), (P). The jury also found that the termination of their parental rights was in the children’s

best interest. Tex. Fam. Code § 161.001(b)(2).

               Both R.D.’s and S.C.’s court-appointed appellate counsel have each filed a brief

discussing the record, the elements of the cause of action, and the standard of review, and each

concluded that their respective client has no arguable grounds for appeal and any appeal would be

frivolous. See Anders v. California, 386 U.S. 738, 744 (1967); High v. State, 573 S.W.2d 807,

811 (Tex. Crim. App. 1978); see also Taylor v. Texas Dep’t of Protective & Regulatory Servs.,

160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in

termination of parental rights case). R.D.’s and S.C.’s respective counsel have certified to this Court
that they provided their respective client a copy of the brief along with a notice advising their client

of their rights to examine the appellate record and to file a pro se brief. No pro se brief has been

filed by either appellant. We have thoroughly reviewed the record and counsel’s briefs, and we agree

with the assessment that the appeal is frivolous and without merit.

                However, we have found two clerical errors in the final decree. Section eight of the

decree cites to Texas Family Code, Section 161.00l(b)(l)(N) as the fourth ground for termination

with regard to both R.D.’s and S.C.’s parental rights. These two paragraphs of the decree should

instead cite to Section 161.001(b)(1)(O), which is the proper subsection for the substantive ground

recited in the judgment1 and which comports with the jury’s findings.2 We therefore modify the

trial court’s final decree to reflect the proper citation for the fourth statutory ground for termination

found by the jury, which is Texas Family Code, Section 161.001(b)(1)(O). See R.J.O. v. Texas Dept.

of Family & Protective Servs., 03-13-00478-CV, 2013 WL 6060778, at *2 (Tex. App.—Austin

Nov. 13, 2013, no pet.) (reforming judgment to remove ground for termination when no evidence

supported ground).


        1
          In section eight of the decree, the court states, “The Jury found by clear and convincing
evidence that [appellant S.C.] failed to comply with the provisions of a court order that specifically
established the actions necessary for her to obtain the return of the children who has been in the
permanent or temporary managing conservatorship of the Department of Family and Protective
Services for not less than nine months as a result of the children’s removal from the parent under
Chapter 262 for the abuse or neglect of the children, Texas Family Code § 161.00l(b)(l)(N).” The
decree repeated the identical language with respect to appellant R.D.
        2
          The jury charge asked, in relevant part, whether it had been proven by clear and convincing
evidence that “[appellant R.D.] has failed to comply with the provisions of a court order that
specifically established the actions necessary for the father to obtain the return of the children
[K.F.D., K.H.D., and/or K.R.D.] who has been in the permanent or temporary managing
conservatorship of the Department of Family and Protective Services for not less than nine months
as a result of the children’s removal from the parent under Chapter 262 for the abuse or neglect of
the children.” The charge repeated the identical language with respect to appellant S.C.

                                                   2
               We affirm the district court’s final decree of termination as modified. Appellants’

counsel’s respective motions to withdraw are denied.3



                                              __________________________________________

                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Modified and, as Modified, Affirmed

Filed: November 22, 2016




       3
           In In re P.M., the Texas Supreme Court held that the right to counsel in suits seeking
termination of parental rights extends to “all proceedings in [the Texas Supreme Court], including
the filing of a petition for review.” In re P.M., No. 15–0171, 2016 WL 1274748 (Tex. Apr. 1, 2016).
Thus, counsel’s obligations to R.D. and S.C. have not yet been discharged. See id. If R.D. or S.C.,
after consulting with their respective counsel, desires to file a petition for review, counsel should
timely file with the Texas Supreme Court “a petition for review that satisfies the standards for an
Anders brief.” See id.


                                                 3